     UCC FINANCING STATEMENT
     FOLLOW INSTRUCTIONS
     A. NAME & PHONE OF CONTACT AT FILER (optional)
                                                                                                                                      State of New Jersey
      Blanca                                                                         2122230400                                   Department of the Treasury
     B. E-MAIL CONTACT AT FILER (optional)                                                                                 Division of Revenue & Enterprise Services
      blanca.rodriguez@steinharris.com                                                                                                    UCC Section
                                                                                                                                             Filed
     C. SEND ACKNOWLEDGMENT TO: (Name and Address)


       Flanca
       1211 Avenue                     of the Americas
                                                                                                                                                 Filing     Number:52927326

                                                                                                                                                    08/03/18 15:53:25
           40th Floor
           New York, NY 10036

                                                                                                                                THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY
     1. DEBTOR'S NAME: Provide only one Debtor name (la or 1b) (use exact, lull name; do not omit, modify, or abbreviate any part of the Debtor's name); if any part of the Individual Debtor's
        name will not lit in line lb, leave all of item 1 blank, check here El and provide the Individual Debtor information in item 10 of the Financing Statement Addendum (Form UCC1Ad)

           1a. ORGANIZATION'S NAME


     OR
           lb. INDIVIDUAL'S SURNAME                                                           FIRST PERSONAL NAME                                         ADDITIONAL NAME(S)/INITIAL(S)        SUFFIX

           Genger                                                                               Orly
     le. MAILINGADDRESS                                                                         CITY                                                      STATE     POSTALCODE                 COUNTRY
      210 Lavaca Street, Unit 1903                                                              Austin                                                    TX         78701                      US
     2. DEBTOR'S NAME: Provide only one Debtor name (2a or 2b) (use exact, lull name; do not omit, modify, or abbreviate any part of the Debtor's name); if any part of the Individual Debtor's
        name will not lit in line 2b, leave all of item 2 blank, check here El   and provide the Individual Debtor information in item 10 of the Financing Statement Addendum (Form UCC1Ad)

           2a. ORGANIZATION'S NAME


     OR
           2b. INDIVIDUAL'S SURNAME                                                             FIRST PERSONAL NAME                                       ADDITIONAL NAME(S)/INITIAL(S)         SUFFIX


     2c. MAILNGADDRESS                                                                        CITY                                                        STATE     POSTALCODE                  COUNTRY



     3. SECURED PARTY'S NAME (or NAME of ASSIGNEE of ASSIGNOR SECURED PARTY): Provide only one Secured Party name (3a or 3b)
           3a. ORGANIZATION'S NAME


     OR
           3b. INDIVIDUAL'S SURNAME                                                             FIRST PERSONAL NAME                                       ADDITIONAL NAME(S)/INITIAL(S)        SUFFIX
           Genger                                                                               Arie
     3c. MAILING ADDRESS                                                                      CITY                                                        STATE     POSTAL CODE                 COUNTRY
     17001 Collins Avenue, Apt 2805                                                             Sunny Isles                                               FL         33160                      US
     4. COLLATERAL: Thisfinmcingstatementcoverstheiollowirigcollateml:
--   All     personal       and real        property         and fixtures            of   the     Debtor        and interests               therein       whether now owned or hereafter
     acquired, including all accounts, all reserves, instruments, documents, notes, bills,     and chattel paper,
     receivables, letter   of credit rights,   litigation claims and proceeds thereof, proceeds of insurance, other
     forms of obligations owing to Secured Party, bank and other deposits accounts, whether or not reposed with
     Secured Party's affiliates,    general intangibles, (including without limitation  all tax refunds, contract rights,
     trade names, trademarks, trade secrets, customer lists,      software and all other licenses, rights, privileges and
     franchises), all balances, sums and other property at any time to Debtor's credit or in Secured Party's
     possession or in the possession of any of Secured Party's affiliates      and all books and records relating to any
     of the foregoing, including the cash and non—cash products and proceeds of all of the foregoing in any form.




     5. Check only if applicable and check only one box: Collateral is       held in a Trust (see UCC1Ad, item 17 and Instructions)          ❑    being administered by a Decedent's Personal Representative
     6a. Check only if applicable and check only one box:                                                                                        6b. Check only if applicable and check only one box:

          ❑ Public-Finance Transaction          El    Manufactured-Home Transaction           ❑        A Debtor is a Transmitting Utility            Ei Agricultural Lien       El Non-UCC Filing

     7. ALTERNATIVE DESIGNATION (if applicable):          El Lessee/Lessor             El   Consignee/Consignor               ❑     Seller/Buyer           El   Bailee/Bailor      ❑ Licensee/Licensor
     8. OPTIONAL FILER REFERENCE DATA:



                                                                 UCC FINANCING STATEMENT (Form UCC1) (Rev. 04/20/11)



                                                                                            Exhibit C
UCC FINANCING STATEMENT ADDENDUM
FOLLOW INSTRUCTIONS

9.    AME OF FIRST DEBTOR: Same as line 1 a or lb on Financing Statement; it line 1b was left blank                                State of New Jersey
      ecause Individual Debtor name did not tit, check here El                                                                  Department of the Treasury
       9a. ORGANIZATION'S NAME                                                                                         Division  of Revenue & Enterprise   Services
                                                                                                                                        UCC Section
                                                                                                                                           Filed


                                                                                                                                      Filing      Number:52927326
OR
       9b. INDIVIDUAL'S SURNAME
                                                                                                                                           08/03/18          15:53:25
        Genger
          FIRST PERSONAL NAME

        Orly
          ADDITIONAL NAME(S)/INITIAL(S)                                                            SUFFIX

                                                                                                                        THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY
10. DEBTOR'S NAME: Provide (10a or 10b) only one additional Debtor name or Debtor name that did not tit in line 1b or 2b 01 the Financing Statement (Form UCC1) (use exact, lull name;
    do not omit, modify, or abbreviate any part 01 the Debtor's name) and enter the mailing address in line 10c

        Oa. ORGANIZATION'S NAME


OR
        Ob. INDIVIDUAL'S SURNAME


           INDIVIDUAL'S FIRST PERSONAL NAME


           INDIVIDUAL'S ADDITIONAL NAME(S)/INITIAL(S)                                                                                                                               SUFFIX


 Oc. MAILING ADDRESS                                                                 CITY                                               STATE      POSTAL CODE                      COUNTRY



11. .     ADDITIONAL SECURED PARTY'S NAME a                        .   ASSIGNOR SECURED PARTY'S NAME: Provide only one name (11a or 11b)
      11a. ORGANIZATION'S NAME


OR
      11b. INDIVIDUAL'S SURNAME                                                      FIRST PERSONAL NAME                                ADDITIONAL NAME(S)/INITIAL(S)               SUFFIX



11c. MAILING ADDRESS                                                                 CITY                                               STATE     POSTAL CODE                       COUNTRY



12. ADDITIONAL SPACE FOR ITEM 4 (Collateral):




13.   Ei This FINANCING STATEMENT is to be tiled [tor record] (or recorded) in the   14. This FINANCING STATEMENT:
          REAL ESTATE RECORDS (it applicable)
                                                                                        D covers timber to be cut       ❑   covers as-extracted collateral    tEl is tiled as a 'fixture tiling
15. Name and address 01 a RECORD OWNER 01 real estate described in item 16           16. Description 01 real estate:
    (it Debtor does not have a record interest):




17. MISCELLANEOUS:
 The filer   attests  that the Collateral set forth in                                 this Financing Statement is within the scope of the New
 Jersey Uniform Commercial Code—Secured Transactions                                    pursuant to N.J.S.A. 12A:9-102 and N.J.S.A. 12A:9-109, as
 required   by N.J.S.A.   12A:9-502.

                                               UCC FINANCING STATEMENT ADDENDUM (Form UCC1Ad) (Rev. 04/20/11)


                                                                                     Exhibit C
